 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

 

 

 

-against-
ORDER
WILLIAM BRADLEY, a/k/a Sealed Defendant 1,

a/k/a Red, 19 Crim. 632-1 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant’s motion for reconsideration of the denial of his motion for temporary release
on bail, (ECF No. 28), is DENIED. The Clerk of the Court is directed to terminate the motion

accordingly.

Dated: New York, New York SO ORDERED.

April 14, 2020 . |
earoe b LD quiks

GORGE B. DANIELS
United States District Judge

 

 
